 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------X
 NEW YORK UNIVERSITY,

                         Plaintiff,
                                                       MEMORANDUM AND ORDER
                   - against -
                                                        15 Civ. 8505 (NRB)
 FACTORY MUTUAL INSURANCE COMPANY,

                     Defendant.
 ------------------------------------X

 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

     Plaintiff New York University (NYU) brought this suit against

its insurer Factory Mutual Insurance Company (FM) after FM provided

less than all of the coverage that NYU claims it was due under its

insurance   policy    (“the     Policy”)      for   losses   sustained    when

Superstorm Sandy struck New York City on October 29, 2012.                 NYU

advanced five claims for declaratory relief, seeking to define

certain relevant provisions of the Policy, and an additional claim

for breach of contract based on FM’s allegedly wrongful denial of

coverage.     In     response    to   NYU’s     complaint,   FM   filed    two

counterclaims, seeking a declaratory judgment or, alternatively,

reformation of the contract.

     Before the Court are FM’s motion for summary judgment and

NYU’s cross-motion for partial summary judgment.             For the reasons

set forth below, FM’s motion is granted in all material respects,

while NYU’s motion is denied in its entirety.



                                      1
I.     Background

       The facts and procedural course of this case are set out in

great detail in the Court’s March 27, 2018 Memorandum and Order

denying NYU’s motion for leave to amend its complaint.                   See New

York Univ. v. Factory Mut. Ins. Co., No. 15 CIV. 8505 (NRB), 2018

WL 1737745 (S.D.N.Y. Mar. 27, 2018).              Relying on that lengthy

opinion for a basic recounting of the case, this opinion provides

only    that     background    information    needed     to   understand      the

resolution of the pending motions.

       A.   Facts

            1.      The Policy

       The Policy, which is the focus of this dispute, was effective

from July 1, 2011 through July 1, 2013.           It generally insured NYU

against physical loss or damage to certain real and personal

property, subject to an overall coverage limit of $1.85 billion

and other specified limits of liability and exclusions.

       Beyond covering physical loss or damage itself, the Policy

provided coverage for associated time element losses. Such losses,

“[s]ometimes      known   as     business    interruption     loss[es],”      are

“loss[es] resulting from the [insured’s] inability to put damaged

property to its normal use.”           ECF No. 113 at 5 n.17 (internal

quotation      marks   omitted);     accord    ECF     No.    129   at   2,    6.

Specifically, the Policy’s “Time Element Coverages” granted NYU

“the option to make [a] claim” for either lost gross earnings or


                                       2
lost gross profits “directly resulting from physical loss or damage

of the type insured” under the Policy.                ECF No. 116, Ex. 7 at

NYU033551-033552.     The Policy also contained certain “Time Element

Coverage Extensions,” which granted coverage for time element

losses resulting from, inter alia, “the interruption of incoming

[or outgoing]” utility services, “an order of [a] civil or military

authority prohibit[ing] access to [an] insured location provided

such order is the direct result of physical damage of the type

insured,”   or    “the   failure   of       the   Insured’s    electronic    data

processing equipment or media to operate, provided that such

failure is the direct result of a malicious act directed at the

[insured].”      Id. at NYU033562 et seq.         Under the express terms of

the Policy, however, recovery for “TIME ELEMENT loss as provided

in the TIME ELEMENT COVERAGES and TIME ELEMENT COVERAGE EXTENSIONS

. . . is subject to the applicable limit of liability that applies

to the insured physical loss or damage but in no event [can it be]

for more than any limit of liability that is stated as applying to

the specific TIME ELEMENT COVERAGE and/or TIME ELEMENT COVERAGE

EXTENSION.”      Id. at NYU033551.

      In addition to its general coverage of physical loss or damage

and (to the extent applicable) associated time element losses, the

Policy provided certain “Additional Coverages,” including coverage

for   (1) “accidental    interruption        of   services,”    defined     to   be

“physical damage resulting from changes in temperature or relative


                                        3
humidity . . . when such changes in temperature or relative

humidity result from the interruption of services consisting of

electricity, gas, fuel, steam, water or refrigeration by reason of

any accidental event, other than insured physical loss or damage”;

(2)   “debris     removal”;        (3)    “demolition         and   increased    cost    of

construction,” defined to be “the reasonable and necessary costs

incurred     .   .    .   to     satisfy   the       minimum    requirements      of    the

enforcement of any law or ordinance regulating the demolition,

construction, repair, replacement or use of buildings, structures,

machinery or equipment at an insured location”; (4) “patient and

tenant relocation expense”; (5) “protection and preservation of

property,” defined to be “reasonable and necessary costs incurred

for actions to temporarily protect or preserve insured property”;

and   (6)    “service       interruption            property    damage,”    defined     as

“physical loss or damage to insured property at an insured location

or as MISCELLANEOUS PERSONAL PROPERTY when such physical loss or

damage      results       from    the    interruption          of   incoming     services

consisting of electricity, gas, fuel, steam, water, refrigeration

or from the lack of outgoing sewerage service or from the lack of

transmission of incoming or outgoing voice, data or video service.”

Id. at NYU033528 et seq.                 Much like the section of the Policy

addressing       coverage        for     time       element    losses,     the   section

addressing these additional coverages stated that such coverages

“are subject to the applicable limit of liability” and “applicable


                                                4
exclusions and deductibles, . . . as shown in [the additional

coverages    section]    and   elsewhere    in    th[e]   Policy.”       Id.    at

NYU033528.

     A   separate   section    at   the    very   beginning   of   the   Policy

-- under the heading “LIMITS OF LIABILITY” -- set forth the

Policy’s overall coverage limit of $1.85 billion and, under the

sub-heading “Applicable Limits of Liability/Time Limits,” a list

of 52 subsidiary limits that were “part of, and not in addition

to,” the overall coverage limit.           Id.    at NYU033511 et seq.         For

example, the Policy provided a limit of liability of “USD5,000,000

in the aggregate during any policy year” for loss attributable to

“TERRORISM.”    Id. at NYU033514.     Of particular relevance here, the

Policy included a limit of liability for loss attributable to

“flood,” expressed in the Policy as follows:

     USD250,000,000 in the aggregate during any policy year,
     but not to exceed a USD40,000,000 limit in the aggregate
     during any policy year for property located at the NYU
     Hospital Center and School of Medicine located at 550-
     580 First Avenue, 401 & 435 E 30th Street, 317 & 400 E.
     34th Street and 3010 [FDR] Drive, New York, NY in the
     aggregate during any policy year[.]

Id. at NYU033513.       “Flood” was in turn defined in the Policy as:

     flood; surface waters; rising waters; storm surge, sea
     surge, wave wash; waves; tsunami; tide or tidal water;
     the release of water, the rising, overflowing or
     breaking of boundaries of natural or man-made bodies of
     water; or the spray therefrom; all whether driven by
     wind or not; or sewer back-up resulting from any of the
     foregoing; regardless of any other cause or event,
     whether natural or man-made, contributing concurrently
     or in any other sequence of loss.     Physical loss or
     damage from flood associated with a storm or weather

                                      5
      disturbance whether or not identified by name by any
      meteorological authority, is considered to be flood
      within the terms of this Policy. However, physical loss
      or damage by fire, explosion or sprinkler leakage
      resulting from flood is not considered to be loss by
      flood within the terms and conditions of this Policy.

Id. at NYU033583.

      At the top of the “LIMITS OF LIABILITY” section, prior to the

“Applicable Limits of Liability” subsection, the Policy set forth

the   following      general   provisions   pertaining   to    limits    of

liability:

      Limits of liability in an occurrence apply to the total
      loss or damage at all locations and for all coverages
      involved, including any insured TIME ELEMENT loss,
      subject to the following provisions:

      1) when a limit of liability applies in the aggregate
      during any policy year, the Company’s maximum amount
      payable will not exceed such limit of liability during
      any policy year.

      2) when a limit of liability applies to a location or
      other specified property, such limit of liability will
      be the maximum amount payable for all loss or damage at
      all locations arising from physical loss or damage at
      such location or to such other specified property.

Id. at NYU033511.

      Finally, the Policy provided a list of specific “exclusions”

from coverage.    Id. at NYU033521 et seq.     For example, the Policy

expressly excluded coverage for “faulty workmanship,” “wear and

tear,”   and   the    “settling,   cracking,   shrinking,     bulging,   or

expansion of . . . walls.”         Id. at NYU033524.     The Policy did,

however, provide that “if physical damage not excluded by th[e]



                                     6
Policy results” from one of those sources, then “that resulting

damage is insured.”      Id. (emphasis added).

            2.     Superstorm Sandy And Its Aftermath

      On October 29, 2012, Superstorm Sandy struck New York City,

causing significant damage to several NYU properties that both

parties agree were covered under the Policy.           The parties dispute

the extent of that coverage, as well as whether (and the extent to

which) “faulty workmanship” contributed to NYU’s losses.              ECF No.

113 at 33.       But the parties agree that NYU sustained substantial

time element losses as a result of the damage. 1

      The dispute that gave rise to the instant litigation primarily

concerns the scope and proper application of the clause in the

Policy that provides for a $250 million limit of liability for

damage caused by flood (“the flood limit”) and a subsidiary limit

of $40 million in coverage for flood damage at certain specified

locations (“the flood sublimit”).            In particular, the parties

disagree as to how that clause impacts the amount of coverage that

is provided in the Policy for the losses that NYU sustained at

(and in relation to) the complex of buildings -- all associated




      1 The Court need not directly wade into the divergent ways in which the

parties characterize the various causes of NYU’s losses in order to resolve the
pending motions.   See ECF No. 136 at 18-22.     It is sufficient for present
purposes to deem undisputed the basic facts that multiple NYU properties
sustained significant water damage; that a considerable interruption of NYU’s
business resulted; and that NYU sustained losses from certain of the sources
contemplated in the “Time Element Coverage Extensions” and “Additional
Coverages” sections of the Policy, such as interrupted utility services, forced
evacuation of buildings, and patient relocation.
                                      7
with NYU’s hospital or medical school -- located between First

Avenue, 34th Street, FDR Drive, and 30th Street in Manhattan (“the

superblock”).

        Citing the flood sublimit, FM capped its payments to NYU for

all superblock damages at $40 million.                    NYU, advancing a different

interpretation of the flood sublimit and its interaction with other

provisions in the Policy, claimed entitlement to substantially

more money -- potentially extending to the overall coverage limit

of $1.85 billion.           With the parties unable to reach an agreement,

NYU initiated this suit.

        B.    Procedural History

        On   October     29,      2015,   NYU       filed    the    operative      initial

complaint, asserting six causes of action against FM.                            Five seek

declaratory        relief,     including       declarations        that   (1) the    flood

sublimit applies only to those buildings within the address range

specified in the sublimit (“550-580 First Avenue, 401 & 435 E 30th

Street, 317 & 400 E. 34th Street and 3010 [FDR] Drive, New York,

NY”),    rather      than    to    all    of       the   buildings    located      on   the

superblock; (2) the flood limit does not apply to time element

losses; (3) the flood sublimit does not apply to time element

losses;      (4)   the   flood     sublimit        does     not   apply   to   additional

coverages      and   time      element    coverage        extensions;      and    (5)   the

coverage limits for flood damage do not apply to damage that would

not have occurred but for faulty workmanship.                        NYU’s sixth cause


                                               8
of action -- for breach of contract -- alleges that FM wrongfully

denied     NYU    coverage,     based        on    its      construction       of     the

aforementioned     provisions     of    the       Policy.      FM,    for    its    part,

asserted two counterclaims, seeking (1) a declaration that the

flood sublimit applies to all of the buildings located on the

superblock,      and   (2)   alternatively,         reformation        of    the    flood

sublimit to the extent that it can be read as applying only to

those     buildings    encompassed      in    the     address        range   specified

therein.

        After more than a year of discovery, NYU moved for leave to

amend its complaint, which motion was denied by the Court in a

March 27, 2018 Memorandum and Order on the ground that all “of the

claims    that   NYU   [sought]    to    add       [were]     untimely       and    . . .

merit[less],” rendering amendment “futile.”                   New York Univ., 2018

WL 1737745, at *18.           Following that Memorandum and Order, the

parties each filed motions for summary judgment.

        FM’s motion seeks summary judgment on all six of NYU’s claims

as well as on both of its counterclaims.                 NYU’s cross-motion seeks

summary judgment on both of FM’s counterclaims as well as on all

five of its claims for declaratory relief; as to its claim for

breach of contract, NYU merely opposes FM’s motion for summary

judgment.




                                         9
II.   Discussion

      A.    Legal Standards

      The following legal standards govern the Court’s analysis of

the pending motions.

            1.     Federal Rule of Civil Procedure 56

      Summary judgment is appropriate when there is no genuine issue

as to any material fact and the moving party is entitled to

judgment as a matter of law.     See Fed. R. Civ. P. 56(a).    “A fact

is material when it might affect the outcome of the suit under

governing law,” and “[a]n issue of fact is genuine if the evidence

is such that a reasonable jury could return a verdict for the

nonmoving party.”      McCarthy v. Dun & Bradstreet Corp., 482 F.3d

184, 202 (2d Cir. 2007) (emphasis added) (internal quotation marks

omitted).    On a motion for summary judgment, “[t]he moving party

bears the initial burden of demonstrating the absence of a genuine

issue of material fact[,] [and]         [w]here the moving party meets

that burden, the opposing party must come forward with specific

evidence demonstrating the existence of a genuine dispute of

material fact.”     F.D.I.C. v. Great Am. Ins. Co., 607 F.3d 288, 292

(2d Cir. 2010) (internal quotation marks and citation omitted).

“To defeat a summary judgment motion, the non-moving party must do

more than simply show that there is some metaphysical doubt as to

the material facts, and [it] may not rely on conclusory allegations

or unsubstantiated speculation.”        Id. (internal quotation marks


                                   10
and citation omitted).       “Where it is clear that no rational finder

of fact could find in favor of the nonmoving party because the

evidence to support its case is so slight, summary judgment should

be granted.”      Id. (internal quotation marks omitted).

     “The same standard . . . applies when,” as here, “the court

is faced with cross-motions for summary judgment.               Each party’s

motion must be reviewed on its own merits, and the Court must draw

all reasonable inferences against the party whose motion is under

consideration.”       Bell v. Pham, No. 09 CIV. 1699 PACRLE, 2011 WL

1142857, at *2 (S.D.N.Y. Mar. 24, 2011) (citing Morales v. Quintel

Entm’t, Inc., 249 F.3d 115, 121 (2d Cir. 2001)).

             2.    Rules of Insurance Policy Interpterion

     “In New York, ‘insurance policies are interpreted according

to general rules of contract interpretation.’” 2              Am. Commercial

Lines LLC v. Water Quality Ins. Syndicate, 679 F. App’x 11, 13–14

(2d Cir. 2017) (quoting Olin Corp. v. Am. Home Assurance Co., 704

F.3d 89, 98 (2d Cir. 2012)).          “[T]he initial interpretation of a

contract [in New York] is a matter of law for the court to decide.”

VKK Corp. v. Nat’l Football League, 244 F.3d 114, 129 (2d Cir.

2001) (internal quotation marks omitted).                 “Included in this

initial interpretation is the threshold question of whether the

terms of the contract are ambiguous.”          Id.      “[I]f the contract is

capable of only one reasonable interpretation, i.e., [if it] is


     2   The parties agree that New York law applies.
                                       11
unambiguous, [the Court is] required to give effect to the contract

as written.”       Id. (alteration in original) (internal quotation

marks omitted); see also Brad H. v. City of New York, 17 N.Y.3d

180, 185 (2011) (“A written agreement that is clear, complete and

subject to only one reasonable interpretation must be enforced

according to the plain meaning of the language chosen by the

contracting parties.”).

      “If, however, the court determines that a provision in [an]

insurance    contract     is    ambiguous,    it    may     consider    extrinsic

evidence to discern the parties’ intent at the formation of the

contract.”     Am. Commercial Lines LLC, 679 F. App’x at 14; cf.

Wallace v. 600 Partners Co., 86 N.Y.2d 543, 548 (1995) (“The rules

governing    the    construction     of    ambiguous        contracts   are    not

triggered unless the court first finds an ambiguity.”).                        “An

ambiguity exists where the terms of [the] insurance contract could

suggest   more     than   one   meaning    when    viewed    objectively      by   a

reasonably intelligent person who has examined the context of the

entire integrated agreement . . . .”               Int’l Multifoods Corp. v.

Commercial Union Ins. Co., 309 F.3d 76, 83 (2d Cir. 2002).

     B.     Analysis

     With the foregoing legal principles in mind, the Court next

considers the parties’ arguments.




                                      12
                1.   Time   Element    Losses   and      Time    Element    Coverage

                     Extensions

      NYU’s argument that the $250 million flood limit and the $40

million    flood     sublimit   do    not   apply   to    time    element    losses,

including those contemplated in the Policy’s time element coverage

extensions, is easily dispensed with. 3             That is because the Court

squarely rejected virtually the same argument in the March 27,

2018 Memorandum and Order that denied NYU’s motion for leave to

amend     its    complaint,   which    analyzed     earlier      versions    of   the

parties’ insurance contract, including one version that contained

operative language identical to that contained in the contract at

issue here.

      Specifically, the Court’s prior opinion held that language in

the limits of liability section of the policy that FM issued to

NYU in 2006, which immediately preceded the list of specific limits

of liability included in that policy, unambiguously “subjected

time element claims to the limit of liability for flood.”                         New

York Univ., 2018 WL 1737745, at *12.            That language provided that



      3 As a threshold matter, where the proper construction of a limit of
liability in an insurance policy is at issue, the insurer is not subject to the
“heavy” burden that applies where an insurer seeks to prove that a policy
“negate[s] coverage by virtue of an exclusion.” Parks Real Estate Purchasing
Grp. v. St. Paul Fire & Marine Ins. Co., 472 F.3d 33, 42 (2d Cir. 2006) (internal
quotation marks omitted).    That is because “New York law does not construe
language limiting the amount or extent of liability as an exclusion.” Catlin
Specialty Ins. Co., 629 F. App’x at 130 (citing Roman Catholic Diocese of
Brooklyn v. Nat’l Union Fire Ins. Co. of Pittsburgh, 21 N.Y.3d 139, 147 (2013)).
Put more clearly, “a limit[] of liability is not an exclusion, and New York law
does not permit [the Court] to find otherwise.”        Id. at 131 (emphasis in
original).
                                        13
the “Limits of liability stated below apply in the aggregate per

occurrence for all Locations and coverages involved.”              Id. at *4

(internal quotation marks omitted). As the Court explained, “[t]he

only reasonable interpretation of this straightforward provision

is that the limit of liability for flood -- one of the ‘[l]imits

of liability stated below’ -- applies to ‘all . . . coverages

involved,’ including physical loss and time element.”            Id. at *10.

     Rejecting the same basic arguments now advanced in NYU’s

summary judgment papers, the Court further explained that “[a]

review   of   [the   policy]   as   a    whole   d[id]   not   change   th[at]

conclusion.”    Id. at *11.    In particular, the Court rejected NYU’s

argument, based on the expressio unius canon of construction, that

since certain of the limits of liability listed in the policy

“specified that they applied to both property damage and time

element,” the “limits of liability that did not so specify” --

such as the flood limit -- “applied only to property damage.”             Id.

This Court reasoned as follows:

     While New York law recognizes the expressio unius canon
     of contract construction, see, e.g., Sterling Inv.
     Servs., Inc. v. 1155 Nobo Assocs., LLC, 30 A.D.3d 579,
     581    (2d    Dep’t  2006),  the inference created    by
     the expressio unius canon cannot take precedence over
     the unambiguous language of the contract.        Rather,
     consistent with the general principle that interpretive
     tools need not be deployed when the contract is
     unambiguous, expressio unius should not be applied to
     create     ambiguity   where   none   would    otherwise
     exist. Cf. Banco Espirito Santo, S.A. v. Concessionaria
     do Rodoanel Oeste S.A., 100 A.D.3d 100, 109 (1st Dep’t
     2012) (“[P]unctuation in a contract may serve as a guide
     to resolve an ambiguity that has not been created by
                                        14
      punctuation or the absence therein, but it cannot, by
      itself, create ambiguity.”); Rothenberg v. Lincoln Farm
      Camp, Inc., 755 F.2d 1017, 1020 (2d Cir. 1985) (holding
      that the ejusdem generis canon of construction “is not
      in and of itself a rule of interpretation, but merely an
      aid to interpretation when the intention is not
      otherwise apparent” (quoting Brooklyn City R.R. Co. v.
      Kings Cty. Tr., 214 A.D. 506, 511 (2d Dep’t 1925), aff’d
      mem., 242 N.Y. 531 (1926))).

Id. (emphases in original) (footnotes omitted).

      In   a   footnote   appended   to   that    passage,    the   Court

distinguished     Hewlett-Packard     Company     v.   Factory      Mutual

Insurance Company, No. 04 CIV. 2791TPGDCF, 2007 WL 983990

(S.D.N.Y. Mar. 30, 2007), on which NYU again relies:

      [T]he   policy   at   issue  in Hewlett-Packard differs
      materially from [NYU’s 2006 policy]. While [NYU’s 2006
      policy] provided that “[l]imits of liability stated
      below apply in the aggregate per occurrence for all
      Locations   and    coverages   involved,”   the Hewlett-
      Packard policy provided only that “[s]ublimits of
      liability stated are per occurrence unless stated
      otherwise and apply to a loss covered by this policy in
      excess of the deductible.” The Hewlett-Packard court
      did not address the significance of this provision in
      applying the expressio unius canon, but the provision
      -- unlike the allegedly corresponding provision in
      [NYU’s 2006 policy] -- is silent as to the coverages to
      which the sublimits apply. The Hewlett-Packard policy’s
      provision that “[t]he maximum limits of liability
      indicated above apply blanket,” which precedes the
      specific sublimits of liability upon which the Hewlett-
      Packard court   relied,   is  also   not  a   comparable
      provision.

Id.   at   n.10   (emphases   in   original)     (citations   omitted).

Finally, the Court rejected NYU’s two remaining arguments,

neither of which it attempts to resuscitate here.




                                     15
     The Court thereafter turned to the policy that FM issued to

NYU in 2008 and summarily concluded that NYU’s arguments regarding

time element “fare[d] [even] worse against [that policy’s even]

more explicit language.” Id. at *14. Rather than simply providing

that “[l]imits of liability . . . apply” to “all . . . coverages

involved,” the 2008 policy’s limits of liability section provided

that “limits of liability in an [o]ccurrence apply to the total

loss or damage at all [l]ocations and for all coverages involved,

including any insured TIME ELEMENT loss.”           Id. (emphasis added)

(internal quotation marks omitted).         The Policy, which is the

subject   of   the   parties’   cross-motions    for   summary   judgement,

featured language identical to this language in the 2008 policy.

See ECF No. 116, Ex. 7 at NYU033511.            The Court adheres to its

reading of that language as unambiguous in subjecting time element

claims to the limit of liability for flood, as well as its

sublimit.

     The reconstituted arguments in NYU’s motion fail to persuade

the Court otherwise.     In particular, the Court finds unpersuasive

NYU’s renewed reliance on Northrop Grumman Corporation v. Factory

Mutual Insurance Company, 805 F. Supp. 2d 945 (C.D. Cal. 2011),

which considered a policy with materially different prefatory

language in its limits of liability section. That policy provided:

“When a limit of liability is shown . . . the Insurer’s maximum

limit of liability will not exceed such limit during any policy


                                    16
year    regardless   of   the   number   of   locations,   coverages   or

occurrences involved.”      ECF No. 127, Ex. 73 at 14.      Simply put,

this language bears no relation to the Policy’s unambiguous dictate

that “[l]imits of liability . . . apply to . . . any insured TIME

ELEMENT loss.”    ECF No. 116, Ex. 7 at NYU033511.

       Nor is the Court moved by NYU’s argument -- a variant on its

previously-rejected expressio unius argument -- that the reference

in the operative provision to “all coverages involved” excludes

time element from the flood limits because those limits “only

‘involve[]’ Property Damage coverage.”         ECF No. 129 at 33.      Any

doubt -- including any doubt as to whether the flood limits apply

to time element coverage extensions -- is unequivocally resolved

in FM’s favor by language in the time element section of the Policy

plainly stating that recovery for “TIME ELEMENT loss as provided

in the TIME ELEMENT COVERAGES and TIME ELEMENT COVERAGE EXTENSIONS

. . . is subject to the applicable limit of liability that applies

to the insured physical loss or damage.”         ECF No. 116, Ex. 7 at

NYU033551.     Here, the “Applicable Limit[] of Liability[]” (as

indicated by the sub-heading in the limits of liability section)

that applies to the insured physical loss or damage is the flood

limit, as qualified by its sublimit; time element claims arising

from flood damage are thus expressly subject to those limits.

       In view of the Policy’s unambiguous language on this point,

FM is entitled to summary judgment.


                                    17
            2.     Additional Coverages

     The same result obtains with regard to NYU’s argument that

the limit of liability for flood (and its sublimit) do not apply

to the Policy’s additional coverages, though they too are expressly

made “subject to the applicable limit of liability.”                   Id. at

NYU033528.    Again, NYU cannot overcome the unambiguous language in

the limits of liability section stating that “[l]imits of liability

in an occurrence apply to the total loss or damage at all locations

and for all coverages involved . . . .” Id. at NYU033511 (emphasis

added).          “The    only    reasonable     interpretation    of      this

straightforward provision is that the limit[s] of liability for

flood . . . appl[y] to ‘all . . . coverages” implicated by the

flood damage covered by those limits.             New York Univ., 2018 WL

1737745, at *10 (fourth alteration in original).

     NYU asks the Court to instead construe this language as

providing that limits of liability in an occurrence apply only to

coverages explicitly specified in each respective limit.           Thus, in

the event that NYU incurred costs “to remove debris from an insured

location” (one of the Policy’s additional coverages) as a direct

result of a flood, the Policy would cover those costs up to the

overall    coverage     limit   of   $1.85   billion,   notwithstanding    the

Policy’s $250 million limit of liability for damage from flood,

because that limit does not specify that it applies to debris

removal.     ECF No. 116, Ex. 7 at NYU033535.             For support, NYU


                                       18
submits that in view of the provision’s use of the plural word

“limits,” it cannot be that one limit of liability applies to all

of the coverages involved in an occurrence.

      The pluralization of the word “limits” cannot bear the weight

that NYU attempts to place on it.       NYU ignores the obvious reason

that “limits” is pluralized: it precedes a list of 52 limits of

liability.   It is far more natural to read “limits” this way than

to read it as effectively transforming the phrase “all coverages

involved” into the phrase “all coverages explicitly specified in

each respective limit.”      “Where the provisions of the policy ‘are

clear and unambiguous, they must be given their plain and ordinary

meaning, and courts should refrain from rewriting the agreement.’”

Horowitz v. Am. Int’l Grp., Inc., 498 F. App’x 51, 53 (2d Cir.

2012) (quoting U.S. Fid. & Guar. Co. v. Annunziata, 67 N.Y.2d 229,

232 (1986)); see also Neopharm Ltd. v. Wyeth–Ayerst Int’l LLC, 170

F. Supp. 3d 612, 615 (S.D.N.Y. 2016) (“[T]he Court may not find

the   contract   ambiguous    merely    because   the   parties   present

alternative interpretations.”); cf. Orient Overseas Assocs. v. XL

Ins. Am., Inc., 2016 N.Y. Misc. LEXIS 2048, at *34-38 (Sup. Ct.

N.Y. Cty. May 11, 2016) (interpreting identical precatory language

as unambiguously subjecting any “loss . . . caused by flood,”




                                   19
including        losses     contemplated    by   separate   coverages,    to    the

subject policy’s “flood sublimit”). 4

       Ultimately, the limits of liability for flood, read together

with the surrounding language, evince a clear intent on the part

of the parties to cap at the amounts specified therein FM’s

liability for losses caused by flood at the relevant locations.

See First Tech. Capital, Inc. v. Airborne, Inc., 726 F. App’x 85,

86 (2d Cir. 2018) (“[T]he fundamental . . . precept of contract

interpretation is that agreements are [to be] construed in accord

with       the   parties’    intent.”   (second    and   third    alterations   in

original) (internal quotation marks omitted)).                   Summary judgment

for FM is thus appropriate on this point as well.

                 3.   Faulty Workmanship

       NYU’s argument that certain of its Sandy-related losses were

caused not by “flood,” as that term is defined in the Policy, but

by     separately         covered   “faulty      workmanship,”     is   similarly

foreclosed by the unambiguous language of the contract. 5


      4 The Orient Overseas court looked to the policy’s dictate -- mirrored in

the Policy at issue here -- that “limits of liability in an Occurrence apply to
the total loss or damage at all Locations and for all coverages involved,” and
applied the principle of New York law providing that where a “policy states
that a flood sublimit applies to all losses” rather than “only to certain
losses, . . . the insured may not separately seek to recover a higher amount”
under a separate coverage for a loss that was occasioned by the flood. Id. at
*35-37 (emphasis in original) (citing El-Ad 250 W., LLC v. Zurich Am. Ins. Co.,
130 A.D.3d 459 (1st Dep’t 2015)).

       5NYU sets forth a number of ways in which the actions of a third-party
construction company either exposed or enhanced the exposure of certain NYU
facilities to the damage that ensued when Superstorm Sandy struck. See ECF No.
136 at 18-20. For example, NYU asserts that the company “removed a ramp leading


                                           20
      As a threshold matter, NYU incorrectly asserts that the Policy

included a standalone grant of coverage “for loss resulting from

faulty workmanship, provided that such loss [wa]s not otherwise

excluded.”    ECF No. 129 at 22.     In fact, the Policy excluded faulty

workmanship    from   its   coverage     and   merely   excepted   from   this

exclusion resulting physical damage of the type otherwise insured

by the Policy.        See Women’s Integrated Network, Inc. v. U.S.

Specialty Ins. Co., No. 08 CIV. 10518 (SCR), 2012 WL 13070116, at

*8 (S.D.N.Y. Oct. 26, 2012) (“An exception to an exclusion is not

equivalent to an affirmative grant of coverage.”). The distinction

is not academic.        By NYU’s framing, the Policy covered loss

resulting from faulty workmanship all the way up to the overall

coverage limit of $1.85 billion.         But in reality, the provision at

issue only confirmed that if faulty workmanship resulted in a kind

of loss covered elsewhere by the Policy -- such as loss from a

flood -- it remained covered, subject to the applicable limit of

liability,    notwithstanding      the      general   exclusion    of   faulty

workmanship from coverage.        See RK Mech., Inc. v. Travelers Prop.


to a loading dock . . . and in doing so uncovered and widened the opening to
the ventilation shaft for a generator located in [the] basement [of an NYU
building],” which contributed to “approximately eleven million gallons of water
enter[ing] [the building]” during the storm. Id. at 18. NYU similarly asserts
that a defectively designed wall separating two NYU buildings failed, allowing
water to travel from one building to the other. See id. at 19.
      FM insists that any factfinding on these issues would be premature, as
discovery into loss causation has been stayed. FM also contends that these
assertions are immaterial because, even accepting NYU’s claims of faulty
workmanship, NYU’s losses were the result of flood under the terms of the
Policy. It is sufficient for purposes of this Memorandum and Order that the
Court agrees with FM on the latter point.

                                       21
Cas. Co. of Am., 944 F. Supp. 2d 1013, 1021 (D. Colo. 2011) (“[Such

a] clause . . . does not reinsert coverage for excluded losses,

but rather reaffirms coverage for secondary losses ultimately

caused by excluded perils.” (internal quotation marks omitted)).

Thus, whether or not proper workmanship would have prevented some

portion of the losses that NYU sustained during Superstorm Sandy,

those losses are subject to the limits of liability for flood so

long as they fall within the Policy’s flood coverage.

      As stated above, the Policy defined “flood,” in relevant part,

as:

      flood; surface waters; rising waters; storm surge, sea
      surge, wave wash; waves; tsunami; tide or tidal water;
      the release of water, the rising, overflowing or
      breaking of boundaries of natural or man-made bodies of
      water; or the spray therefrom; all whether driven by
      wind or not; or sewer back-up resulting from any of the
      foregoing; regardless of any other cause or event,
      whether natural or man-made, contributing concurrently
      or in any other sequence of loss.

ECF No. 116, Ex. 7 at NYU033583.      The Policy further clarified

that “[p]hysical loss or damage from flood associated with a storm

. . . is considered to be flood within the terms of this Policy.”

Id.

      Despite acknowledging the (indisputable) connection between

its losses and Superstorm Sandy’s associated flood waters, NYU

insists that the flood definition does not encompass its losses

insofar as they were caused by faulty workmanship.       But as FM

notes, the flood definition expressly encompasses losses from


                                 22
flood waters “regardless of any other cause or event, whether

natural or man-made, contributing concurrently or in any other

sequence of loss.”    Id.    This clear language is dispositive in

FM’s favor: even if faulty workmanship permitted flood waters to

wreak havoc on NYU’s facilities, the resulting losses fall within

the Policy’s definition of flood.

     As a last resort, NYU invokes “the grammatical ‘rule of the

last antecedent,’ according to which a limiting clause or phrase

. . . should ordinarily be read as modifying only the noun or

phrase that it immediately follows.”    Barnhart v. Thomas, 540 U.S.

20, 26 (2003).   In other words, NYU contends that the “regardless”

clause “only applies to the immediately preceding phrase ‘[or]

sewer back-up resulting from the foregoing.’”    ECF No. 129 at 22.

However, the rule of the last antecedent does not apply where, as

here, the modifying phrase is set off from the list that it follows

by the same sort of punctuation that separates the items in the

list from one another.      See Am. Int’l Grp., Inc. v. Bank of Am.

Corp., 712 F.3d 775, 781–82 (2d Cir. 2013).     “When a modifier is

set off from a series of antecedents [in that way], the modifier

should be read to apply to each of those antecedents.”       Id. at

782. Though listed items are most often separated from one another

by commas, this grammatical convention is no less applicable when

semicolons are used in their stead.     See, e.g., Northrop Grumman

Corp. v. Factory Mut. Ins. Co., No. CV0508444DDPPLAX, 2010 WL


                                  23
11457267, at *7–9 (C.D. Cal. Aug. 26, 2010) (applying an identical

modifying phrase in a flood definition to all of the prior items

listed -- rather than to only the immediately preceding phrase

concerning    sewer      back-up    --   where    the     items,   including    the

modifying phrase, were separated by semicolons).                 Accordingly, the

“regardless” clause plainly applies to all that precedes it in the

flood definition, and NYU’s claim is without merit. 6                       FM is

therefore entitled to summary judgment once again.

             4.   The Address Clause

      Judging     from     the     parties’      briefs    and     oral   argument

presentations, the central dispute in this case concerns the proper

construction of the address portion of the flood sublimit.                     That

provision set forth “a USD40,000,000 limit in the aggregate during

any policy year for property located at the NYU Hospital Center

and School of Medicine located at 550-580 First Avenue, 401 & 435


      6 As a corollary to its argument, NYU contends that if the parties had
actually intended to apply the “regardless” clause to each antecedent, they
would have inserted the word “all” at the beginning, just as they did for the
clause “all whether driven by wind or not.” ECF No. 116, Ex. 7 at NYU033583.
But the two clauses are situated differently in a material respect.          The
“regardless” clause appears at the end of the list, as would a typical modifying
phrase; thus, no more than a semicolon was needed to signal its application to
each antecedent. See A.J. Temple Marble & Tile, Inc. v. Union Carbide Marble
Care, Inc., 87 N.Y.2d 574, 580 (1996) (“[A] descriptive or qualifying phrase
[that] follows a list of . . . antecedents . . . generally refers to and
modifies all of the[m].” (emphasis added)).     In contrast, the “wind” clause
appears in the middle of the list, where some signaling device -- here, the
word “all” -- was needed to communicate its application to that which precedes
it.
      NYU’s emphasis on the word “all” is thus a red herring: had the parties
actually intended the “regardless” clause to modify only the immediately
preceding “sewer” clause, they would have separated the two clauses with a
comma, much in the way that they utilized commas within the “regardless” clause
itself.

                                         24
E 30th Street, 317 & 400 E. 34th Street and 3010 [FDR] Drive, New

York, NY[.]”       ECF No. 116, Ex. 7 at NYU033513.          While FM contends

that       the   sublimit   applies   to    all   ten   of   the   physically-

interconnected buildings located on the superblock bounded by

First Avenue to the West, 34th Street to the North, FDR Drive to

the East, and 30th Street to the South -- all of which are

associated with NYU’s hospital or medical school -- NYU insists

that it applies only to buildings bearing the specified addresses.

The parties thus disagree as to whether the sublimit applies to

Skirball Institute, Smilow, and HCC -- the three buildings on the

superblock with First Avenue addresses that fall either partially

or wholly outside the 550-580 range stated in the provision. 7

       FM argues that the address portion of the flood sublimit

should be read as “a reference point telling the reader where to

find” the single complex of interconnected buildings that the

provision calls the “NYU Hospital Center and School of Medicine,”

ECF No. 113 at 19, as buildings associated with NYU’s hospital and

medical school “can be found throughout Manhattan and beyond,” ECF

No. 129 at 11, and if the parties had really intended to single

out three buildings from the superblock complex for an additional


       7Though it is undisputed that the buildings located on the superblock
are physically interconnected, NYU stresses that “Smilow is not interconnected
to any other building at the basement level; [that] Skirball Institute has no
basement; and [that] HCC is not interconnected at the basement level to any
other [superblock] building whose basement took on water during Sandy.” ECF
No. 143 at 2.



                                       25
$210 million in flood coverage, 8 they would have “state[d] that

[the limit] only applies to ‘those NYU Hospital Center and School

of Medicine buildings located at [the specified addresses],’” ECF

No. 113 at 19 (emphases in original).             See First Tech. Capital,

Inc., 726 F. App’x at 86 (“[Contracts must be] construed in accord

with the parties’ intent.” (internal quotation marks omitted)).

NYU counters that “[t]he natural and ordinary meaning of [the

address] provision is that the []sublimit applies only to . . .

propert[ies] [with] the addresses specified,” whether or not they

are part of the complex located on the superblock.             ECF No. 129 at

11; see Aetna Cas. & Sur. Co. v. Aniero Concrete Co., 404 F.3d

566, 598 (2d Cir. 2005) (“[A]mbiguity [does not] exist where one

party’s view strain[s] the contract language beyond its reasonable

and ordinary meaning.” (third alteration in original) (internal

quotation marks omitted)).

      NYU’s is certainly the more compelling argument when the

language of the provision is viewed on its own.           However, the Court

is    “not    charged     . . .    with   considering   the   [provision]     in

isolation.”        Sea Ins. Co. v. Westchester Fire Ins. Co., 51 F.3d

22,   26     (2d   Cir.   1995).     Rather,   “[t]o    determine   whether   a

[provision] is unambiguous, . . . the contract must be considered




      8 For the sake of clarity, this $210 million figure represents the

difference between the $250 million flood limit that applies to losses at all
insured properties and the $40 million flood sublimit that applies to losses at
only a subset of insured properties.
                                          26
as a whole.”    Brad H., 17 N.Y.3d at 185.          Viewing the provision in

the context of other provisions in the Policy, its ambiguity

becomes apparent.

     Of particular relevance is the schedule of locations appended

to the Policy (and incorporated therein), which listed insured

locations alongside their addresses. 9              Though the entries for

Smilow and HCC disclose nothing of note, reporting their addresses

as 522 First Avenue and 530 First Avenue, respectively, the two

separate entries for Skirball Institute -- one in the section

listing “NYU SCHOOL OF MEDICINE PROPERTIES” and one in the section

listing “NYU HOSPITALS CENTER PROPERTIES” -- sow considerable

confusion.      ECF    No.   116,    Ex.   7   at    NYU033595,      NYU033598.

Specifically,    the   former    entry     listed    the   insured    location

“SKIRBALL INSTITUTE 564 FIRST AVENUE” as having four separate

addresses: “540, 562, 564, [and] 584 First Avenue.”                     Id. at

NYU033595.   The latter entry listed the insured location “SKIRBALL

INSTITUTE” as having three separate addresses: “540, 562, [and]

584 First Avenue.”     Id. at NYU033598.       Adding to the confusion is

a third entry, in the “NYU HOSPITALS CENTER PROPERTIES” section,

that listed the insured location “Resident/Staff” as having the

address “564 FIRST AVENUE.”         Id. at NYU033599.



      9 The Policy stated that, “unless otherwise provided,” “coverage under

this Policy applies to an insured location . . . as listed on the Schedule of
Locations, Appendix A, attached to this Policy.”      ECF No. 116, Ex. 7 at
NYU033510; see also id. at NYU033584 (defining “insured location” as, in
relevant part, “as scheduled on this Policy”).
                                      27
      The schedule of locations thereby exposes a glaring ambiguity

in the address portion of the flood sublimit: one must necessarily

refer to the schedule to determine which buildings correspond to

the addresses listed in the sublimit, yet it is impossible to

determine on that basis whether or not Skirball Institute falls

within the list.      That is because Skirball Institute’s multiple

addresses simultaneously place it both in and out of the 550-580

First Avenue range stated in the sublimit.         This lends credence to

FM’s (otherwise questionable) referential reading of the address

list while casting doubt on NYU’s (otherwise sensible) literal

reading of the same.        But at bottom, it demonstrates that the

operative provision, “read [in the context of the contract] as a

whole, fails to disclose its purpose and the parties’ intent.”

Universal Am. Corp. v. Nat’l Union Fire Ins. Co. of Pittsburgh,

Pa., 25 N.Y.3d 675, 680 (2015) (internal quotation marks omitted).

Though one can certainly conceive of explanations that would square

the   apparent    incongruity   with    either   party’s   reading   of   the

provision, no such explanation can be found within the four corners

of the contract.     The provision is therefore ambiguous, and resort

must be made to the parties’ extrinsic evidence to shed light on

its meaning. 10


      10 The extrinsic evidence aids the Court’s assessment of the parties’

competing explanations for the Policy’s inclusion of multiple addresses for
Skirball Institute. NYU asserts that Skirball Institute’s true address is “540
First Avenue,” ECF No. 129 at 5 n.4; that “562 and 584 First Avenue [are] not
correct addresses for [it],” ECF No. 122 at 60 (internal quotation marks


                                       28
       FM begins by setting forth unrebutted evidence that -- in

several contexts -- NYU internally understood the buildings on the

superblock to comprise a single complex (variously referred to as

“Langone Medical Center,” “the medical center,” or “the Main

Campus”) and that the address “550-580 First Avenue” was commonly

used to refer to it in its entirety, even though several buildings

in the complex either had First Avenue addresses outside that range

or lacked First Avenue addresses altogether. For example, FM notes

that   NYU’s    Associate    Director    of   Insurance   Deborah   DiGiacomo

admitted that she had “seen the address 550-580 First Avenue used

to describe the entire medical center” by “people” at NYU.                 ECF

No. 122 at 60 (internal quotation marks omitted).                DiGiacomo’s

predecessor, Paulette Prawl, likewise testified that she had “seen

or heard people within NYU use 550-580 First Avenue to describe

the Medical Center.”        Id. (alteration and internal quotation marks

omitted).      FM next demonstrates that -- at least in some respects


omitted); and that “564 First Avenue [is actually] a separate location from
Skirball Institute,” ECF No. 129 at 12 n.11. However, overwhelming documentary
evidence tells a different story. For example, a map of the superblock created
by NYU’s Real Estate Development & Facilities group depicts Skirball Institute
as a single structure and designates its addresses as “540, 562, 564 and 584
First Ave.” ECF No. 116, Ex. 13 at NYU081808 (footnote omitted). Another map,
also created by NYU, likewise depicts a single structure labeled “Skirball/MUB”
and designates its addresses as “540 and 564 1st Ave.” ECF No. 127, Ex. 56 at
NYU111088 (emphasis in original). Additionally, the certificate of occupancy
for the property, issued by the City of New York, lists its address as “540
FIRST AVENUE AKA 564 FIRST AVENUE,” ECF. No. 137, Ex. 129 at NYU161851, and a
separate document concerning NYU’s insurance coverage describes a single
“Insured Location” as “540-562 1ST AVE,” ECF No. 137, Ex. 155 at NYU122726.
There is therefore no basis for accepting NYU’s claim that “the proper address
for Skirball Institute [is] ‘540’ First Avenue,” that it is distinct from any
property addressed 562, 564, or 584 First Avenue, and that it is therefore
unequivocally outside the 550-580 First Avenue range stated in the sublimit.
ECF No. 122 at 62.
                                        29
-- this internal understanding was unquestionably imported into

NYU’s   dealings   with    FM.      FM    cites   several      insurance-related

documents exchanged by the parties in which the “Medical Center”

is described as located at 550-580 First Avenue.                  Among them are

“[a]t least five separate risk reports prepared by FM Engineering

and sent to NYU between 2006 and 2012,” which “included a cover

page listing ‘550-580 1st Ave’ as the address for the Medical

Center,” and which “addressed each of the Medical Center buildings,

including HCC, Skirball, and Smilow.”                Id. at 55.       Finally, FM

seeks to prove that this convention was incorporated directly into

the   flood   sublimits    contained      in   the    series    of   policies    --

including the Policy -- that the parties executed in the years

preceding Sandy.        See Hoyt v. Andreucci, 433 F.3d 320, 332 (2d

Cir. 2006) (emphasizing the relevance of extrinsic evidence of the

parties’ course of dealing to the construction of an ambiguous

contractual provision).          The evidence establishes the following

sequence.

      The 2006 version of the parties’ policy for the first time

introduced a flood sublimit, which provided “USD10,000,000 for New

York University Medical Center Properties, Index 21374.00.”                     ECF

No. 122 at 47 (internal quotation marks omitted).                     By the 2008

policy,   the   flood    sublimit    contained       additional      coverage   and

slightly different wording; it provided that “[a] USD25,000,000

limit applies at the following Location: [] New York Medical Center


                                         30
properties, Index 21374.00.”        Id. at 49 (internal quotation marks

omitted).   The next year, in 2009, the flood sublimit for the first

time    included   an   address    description,   providing   that   “[a]

USD25,000,000 limit applies at the following Location: [] NYU

Hospitals Center and School of Medicine located at 550-580 First

Ave., 401 & 435 E 30th Street, 317 & 400 E 34th Street, and 3010

FD Roosevelt Dr., New York, NY Index No. 21374.00.”       Id. (internal

quotation marks omitted).         And by endorsement effective July 1,

2010, the flood sublimit was again amended slightly to provide “a

USD40,000,000 limit in the Aggregate During Any Policy Year for

property located at NYU Hospitals Center and School of Medicine

located at 550-580 First Ave., 401 & 435 E 30th Street, 317 & 400

E 34th Street, and 3010 [FDR] Drive, New York, NY Index No.

21374.00.” Id. at 66; accord ECF No. 116, Ex. 83. NYU has admitted

-- in response to a request for admission -- that each of the

aforementioned sublimits applied to all of the buildings on the

superblock, including Skirball Institute, Smilow, and HCC.           See,

e.g., ECF No. 122 at 67.

       The Policy, which went into effect in 2011, introduced the

operative sublimit.     The only difference between that sublimit and

the 2010 version it replaced -- which undisputedly applied to the

entire superblock -- is the omission of the index number 21374.00,

which had appeared in each iteration of the sublimit since its




                                     31
inception in 2006. 11          Meanwhile, that index number continued to

designate all of the buildings on the superblock in the Policy’s

schedule of locations.

      FM argues that the removal of the index number from the

sublimit did not suddenly transform the address range, which the

parties    had       apparently      understood     to    reference      the    entire

superblock      in    the    2010     policy,   into     a   literal,     exhaustive

description      of    the   buildings    covered.        NYU     counters     that   no

transformation        was    necessary;    it     disputes      that    the    “address

[range]   in     [the]      prior    policies   applied      to   all   [superblock]

locations” and contends instead that “it was the . . . index number

. . . that” extended the sublimit in that way, as “all [superblock]

locations” were designated by that index number in each policy’s

schedule of locations.              ECF No. 129 at 17-18.         NYU’s reading of

the   earlier     sublimits,        however,    eschews      basic     principles     of

contract interpretation, as it would render the address range and

index number -- which stood side-by-side in each sublimit --

irreconcilably contradictory.            Thus, in view of the parties’ well-

established course of dealing, NYU’s preferred construction of the

operative sublimit may carry the day over FM’s only if NYU can

point to evidence showing that the removal of the index number




      11 The Court notes that the 2011 and 2010 sublimits have certain additional

differences -- principally, differences in capitalization, punctuation,
abbreviation, and pluralization -- that are mentioned by neither party and that
are immaterial as a matter of law.
                                          32
reflected an intent on the part of the parties to -- for first

time -- except three superblock buildings from the sublimit and

thereby provide them with an additional $210 million in flood

coverage.    NYU cannot make such a showing.

      NYU’s proffered explanation for the removal of the index

number would strain the credulity of any reasonable trier of fact:

relying on evidence that Marsh (NYU’s broker) requested an increase

to the $40 million sublimit prior to the execution of the Policy

in June 2011,      NYU reasons that FM’s subsequent removal of the

index number, which left only the address range to control, was

intended as a “partial[] accommodat[ion]” of that request, as it

kept in place the $40 million limit for most superblock buildings

“while at the same time . . . increase[ing] the limit for HCC,

Smilow and Skirball Institute” to $250 million.               ECF No. 129 at

17, 19 n.20; see also id. at 17.            This inferential leap, which

smacks of post-hoc rationalization approaching desperation, finds

no support in the record 12 and suffers from several cumulatively-

fatal flaws.


      12 The two pieces of evidence on which NYU relies do not actually support

its position.
      First, NYU points to evidence that in 2012, it procured excess flood
insurance (from a different insurer) for fewer than all of the buildings in the
superblock complex. As NYU frames it, this excess insurance covered “only those
First Avenue buildings with addresses in the 550 to 580 range.” ECF No. 122 at
136. NYU thus seeks the inference that it understood the First Avenue buildings
outside the 550-580 range to have already received $210 million in additional
coverage by dint of the index number’s removal from the 2011 sublimit. But as
FM points out, while Smilow and HCC were concededly not covered by the excess
insurance that NYU procured, Skirball Institute was so covered -- despite having
two First Avenue addresses (540 and 584) outside the 550-580 range.           No


                                      33
      First, NYU’s request for additional coverage was directed at

the entire superblock complex; NYU never sought to carve out

particular    buildings    from   the    sublimit,   let   alone    the   three

buildings it claims were carved out.               Second, the additional

coverage that NYU actually requested -- an extra $10 million for

the entire superblock complex -- is staggeringly modest compared

to the $210 million that NYU claims FM granted it for the three

disputed buildings, without so much as a discussion between the

parties about a concomitant increase to NYU’s premium.             Third, the

supposed selection of Skirball Institute, Smilow, and HCC for

additional coverage would appear entirely arbitrary; the buildings

are neither directly adjacent to one another nor categorically

subject to a lesser risk of flood than the other buildings on the



reasonable trier of fact could credit NYU’s entirely speculative explanation
for this defect in its reasoning -- that in procuring excess insurance from a
different insurer, NYU’s sophisticated broker, whose client insists in this
litigation that Skirball Institute has a clearly delineated address outside the
550-580 range, “simply relied on the incorrect addresses supplied for Skirball[]
by FM.” Id.
      The other piece of evidence that NYU deems supportive is the deposition
testimony of Marsh employee Ian Anderson, who stated that after he “noted” the
removal of the index number in a conversation with an FM employee, the FM
employee responded “angr[ily]” and “just shouted it is what is is, okay.” ECF
No. 122 at 124. Insofar as NYU argues that this testimony gives rise to the
inference that Marsh believed that the removal of the index number had increased
the flood coverage for Smilow, HCC and Skirball Institute, that inference is
squarely negated by Marsh’s unambiguous summary of the Policy, discussed infra.
Insofar as NYU argues that this testimony gives rise to the inference that the
FM employee responded angrily because he “did not want to have to explain that
Smilow, HCC and Skirball Institute were removed from the [flood] []sublimit
because they were not high flood risk locations and should never have been
included in the first place,” that inference is unreasonably speculative as a
matter of law. ECF No. 129 at 19.
      Issues of credibility thus have no bearing on the sufficiency vel non of
NYU’s evidence. Even accepting NYU’s recitation of the facts and the veracity
of the cited witness testimony, the implausibility of the inferences on which
NYU relies dooms its case.
                                        34
superblock.     Fourth, carving out three of the interconnected

superblock buildings from the sublimit -- including only part of

the single structure depicted or described in various documents as

Skirball    Institute      --   would        have     violated     FM’s   internal

guidelines, which instruct underwriters not to “apply separate

flood limits to buildings within one location (index number) as

flood analysis is not that precise and interdependencies may

exist.”    Id. at 38 (internal quotation marks omitted).                  Finally

-- and perhaps most damning to NYU -- there is not a shred of

evidence (documentary or otherwise), that FM ever so much as

mentioned (internally or otherwise) substantially increasing NYU’s

flood coverage (in the manner suggested by NYU or otherwise).

Indeed, there    is   no   evidence     that        NYU   even   acknowledged   the

dramatic increase in coverage it claims to have received or that

its broker, Marsh, ever sought to claim credit for what would have

been a job very well done.       NYU thus asks that a jury be permitted

to conclude that FM provided a coverage increase in the hundreds

of millions of dollars sub silentio, without NYU or its broker

deeming it worthy of their comment.

     No reasonable jury could do so, particularly in view of the

affirmative evidence of the parties’ contrary understanding: in

the exhaustive summary of the Policy prepared for NYU in 2011, the

very broker who had negotiated with FM for an increase to the

sublimit reported that the flood coverage had not in fact been


                                        35
changed from the prior year.        See Ribacoff v. Chubb Grp. of Ins.

Companies, 2 A.D.3d 153, 154 (2003) (imputing the knowledge of an

insurance    broker   to   the   insured).    That   summary    provided   in

relevant part:

     [NYU] has elected to renew according to expiring
     coverage limits except for the policy limit which has
     been increased to $1,850,000,000: [FM is] unable at this
     time to provide additional limits for Flood for property
     located at the NYU Hospital Center and School of Medicine
     located at 550-580 First Avenue, 401 & 435 E. 30th
     Street, 317 & 400 E. 34th Street and 3010 [FDR] Drive,
     new York, NY: the limit remains $40,000,000 in the annual
     aggregate.

Id. at 71.       NYU erroneously argues that the omission of the

21374.00 index number from that summary means it can be reconciled

with NYU’s position; the summary clearly stated that the only

change to coverage was an increase in the overall policy limit,

and there is no basis for inferring that this description was

incomplete.     See ECF No. 113 at 24 n.112 (pointing out that the

17-page    summary    identified   changes   as   minor   as   typographical

errors).    For the avoidance of doubt, the summary included a chart

that compared each limit of liability in the 2010 policy to its

counterpart in the 2011 version; an entry for “Flood - SoM/NYUMC

[i.e., School of Medicine/New York University Medical Center]

Index 21374.00” featured the same “$40,000,000” in both the “2010”

and “2011” columns.        ECF No. 116, Ex. 7 at NYU033500 (emphasis

added).     This evidence, which coheres with the course-of-dealing

evidence described above, is a compelling indication that the


                                     36
parties       neither     intended       to    substantively          (and   substantially)

change the sublimit in 2011 nor believed that any such change had

been         effected.           Because        NYU      has    offered        insufficient

countervailing           evidence    to       persuade    a    jury      otherwise,     FM   is

entitled to summary judgment on the parties'                            dueling claims for

declaratory relief.

                5.      Breach of Contract

        In light of the foregoing rulings, there is no basis in the

record       for     concluding   that        FM wrongfully       denied     NYU     coverage.

Accordingly, FM is entitled to summary judgment on NYU's claim for

breach of contract.

III. Conclusion

        For    the     reasons    stated       herein,     FM's    motion      for     summary

judgement is granted in all material respects,                     13   while NYU's cross-

motion for summary judgment is denied in its entirety.

        The Clerk of Court is respectfully directed to terminate the

motions currently pending at ECF Nos. 111 and 121 and to close the

case.

        SO ORDERED.



                                                      L-~~
        Dated:         New York, New York
                       March 19, 2019

                                                      NAOMI REICE BUCHWALD
                                                      UNITED STATES DISTRICT JUDGE


         As a technical matter, so much of FM' s motion that seeks si..:mmary
        13

Judgment on its counterclaim for reformation is denied as moot 1n light of the
Court's grant of summary Judgment for FM on its counterclaim for declaratory
relief.
                                                37
